—Orders, Family Court, Bronx County (Marjory Fields, J.), entered February 15, 1996, terminating respondent’s parental rights to the six subject children upon a finding of mental illness, unanimously affirmed, without costs.
Uncontroverted expert testimony established that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the six children (Social Services Law § 384-b [4] [c]; [6] [a]). Notwithstanding that readoptive homes had not been found for all the children, termination of respondent’s parental rights is in the best interests of all of them, where, under the most optimistic prognosis, respondent would need at least seven years of therapy and medications before her condition could be normalized (see, Matter of Brett J., 206 AD2d 595, 597, lv denied 84 NY2d 807). Concur—Murphy, P. J., Milonas, Mazzarelli and Andrias, JJ.